DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims and Drawings have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 02/19/2021.
	The claim amendments filed on 05/17/2021 have been entered.  Claims 1-11, and 16-25 remain pending in the application. Claims 11, and 16-21 are withdrawn from consideration.
	
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not fully persuasive. 
In response to applicant’s argument on page 11, bullet point 3, which states that “the device described in Morisson comprises only one opening for inserting a loop”, the examiner respectfully disagrees.  As provided in the Non-Final office action in the rejection of claim 1, paragraph 0088, lines 3-8 of Morrison states “another variant has cut openings on opposite sides of the chamber to allow blood vessels to flow in one side and out the other”.
In response to applicant’s argument on page 12, bullet point 4,  it appears from the illustration of Figure 4a-c in Quijano that there are inner and outer arches as is explained in the rejection of claim 3, however, claims 3 states “and preferable at least a first group of outer arches and a second group of inner arches, located in the space defined by said outer arches, the free ends of said arches of said first and second groups being located in the same plane”, the term “preferable” does not properly establish wherein said wireframe includes assembled arches whose free ends are located in the same plane”.
	In response to applicant’s argument on page 13, bullet point 5, Palmer does disclose that the three-dimensional textile structure can be used in breast reconstruction (see Palmer, paragraph 0111).  Additionally, the textile taught by Palmer is a three-dimensional- 12 - {02655811.1}structure which includes at least two superimposed surface layers constituting the opposite two faces of the textile. The interwoven threads form pores which pass throughout the thickness of the textile (refer to the rejection of claim 4).   This textile taught by Palmer does comprise pores formed by the interwoven threads (see Figure 5 of Palmer, exploded views of the top and bottom layer show a porous structure).  Polymer fibers which are disclosed in paragraph 0008 of Palmer do constitute threads and they do form pores.  Figure 11 shows pores formed between the two layers by the polymer fibers.  They do possess a mechanical function but they also form pores.  Paragraph 0014 and paragraph 0029 state the pore size is an extremely important characteristic of the mesh.  Paragraph 0014 states that the correct pore size allows for soft tissue to grow within the mesh.  Therefore, Palmer also teaches that the pores are useful for the vascularization and cell growth inside the textile itself and through the two textile stackings. 
	In response to applicant’s first argument on page 13 under bullet point 6, Offray is used to teach the thickness of the device.  The bioresorbable textile for tissue growth has already been established by Palmer, however, Palmer is silent regarding the thickness.  Offray teaches that it is obvious to a person having ordinary skill in the art to form a textile material at a thickness larger than or equal to 0.5 mm.   
In response to applicant’s argument on page 14, bullet point 7, in light of the clarification of the 112(b) rejection of claim 7, the correction of the antecedent basis in claim 1, and the clarification of claim 4 in response to the 112(b) rejection, the rejection of claim 7 is moot and a new rejection has been put forth which is necessitated by the amendment.  MPEP 2112.01 Section 1 states  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  The textile taught by Palmer has the same structure as the claimed textile, therefore claimed properties are presumed to be inherent.  Pages 13-15 of the applicant’s Specification provides characteristics of the textile, however, these properties are not provided in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant’s argument on page 15, bullet point 8, the examiner respectfully disagrees.  Palmer discloses in paragraph 0068 that the textile may have the same or different fiber diameters.  Bagga is used to establish that it would have been obvious to a person of ordinary skill in the art to provide a ratio of the diameters of the threads which is comprised between 2 and 3 because this would alter the flexibility of the textile structure, which is reasonably pertinent to the problem faced by the inventor.  MPEP 2141.01(a) Section 1 states “The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.)  
On the other hand, claim 8 refers to threads and not to fibers”.  The definition of thread is “A long, thin strand of cotton, nylon, or other fibers used in sewing or weaving” (Oxford Dictionary).  Therefore, the polymer fibers used for weaving (i.e. knitting) in Palmer are considered threads.

Claim Rejections - 35 USC § 112.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "preferable" found in claim 3 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the 
The term "preferably" found in claim 23 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ74 (Bd. App. 1961); Ex parte Hall, 83 USPQ38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ481 (Bd. App. 1949).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 10, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296 A1).

paragraph 0012-0017), said device 5being of the type comprising a three-dimensional wireframe which defines a space internal to said wireframe (Figure 2, dome cap shown below), wherein said wireframe is bioresorbable (paragraph 0088, lines 1-3, PLGA is bioresorbable), comprises two lateral openings forming a transverse passage enabling the insertion of a vascular pedicle (Figure 2, lateral opening is shown; paragraph 0088, lines 3-8 states that cut openings on opposite sides of the chamber can be present) and further comprises at least two sheets of a bioresorbable tissue adapted to be stacked one on top of the other in said space internal to said wireframe (paragraph 0116, lines 1-3).


    PNG
    media_image1.png
    223
    401
    media_image1.png
    Greyscale

Morrison discloses a bioresorbable tissue stacked one on top of the other, however, Morrison does not disclose a textile stacked one on top of the other.
Palmer teaches a bioresorbable textile stacked one on top of the other (see Palmer, Figure 11; paragraph 0093; paragraph 0008) which can be utilized in a breast implant (see Palmer, paragraph 0111).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Morrison by providing a bioresorbable textile stacked one on top of the see Morrison, paragraph 0025 and 0026).  The modification taught by Palmer would have comprised only the simple substitution of one known matrix material for another to obtain no more than the predictable result of supporting tissue growth; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Additionally, textile fabrics that are characterized by a three-dimensional porous structure that provides good breathability, wettability, and resilient crush resistance (see Palmer, paragraph 0095).
Regarding claim 2, as set forth supra, the combination discloses wherein said wireframe includes a wall (see Morrison, Figure 2 (annotated below)) which defines an edge (see Morrison, Figure 2 (annotated below)) and a plurality of perforations distributed over said wall (see Morrison, paragraph 0045) and/or an open portion formed in said wall and extending above said edge of said wireframe, said open portion extending from the apex of the dome when said wireframe is substantially dome-like shaped.  

    PNG
    media_image2.png
    239
    401
    media_image2.png
    Greyscale


Regarding claim 4, as set forth supra, the combination discloses wherein said textile is a three-dimensional structure which includes at least two superimposed surface layers (see Palmer, Figure 5, items 30 and 35), each layer being a respective face of two opposite faces of said textile (Figure 5, items 30 and 25 are respective faces of two opposite faces of textile), and each layer being formed by an interweaving of at least two threads (see Palmer, Figure 5; paragraph 0066 and 0067; exploded view in Figure 5 of top and bottom layer depicts interweaving of at least two threads), and said interwoven threads form pores which pass throughout the thickness of said textile (see Palmer, Figure 6; paragraph 0029; exploded view in Figure 5 shows the threads form pores which pass throughout the thickness of the textile).
Regarding claim 5, as set forth supra, the combination discloses wherein said textile further includes at least one interlayer disposed between said surface layers (see Palmer, Figure 5, item 45 “interconnecting fibers”; paragraph 0066) and formed with interwoven threads (see Palmer, Figure 5, paragraph 0067, knitting a three-dimensional knit fabric structure would result in interwoven threads), said interwoven threads of said surface layer and said interlayer form apertures (see Palmer, Figure 5, Figure 11 shows apertures formed in interlayer; paragraph 0029).
see Palmer, claim 18).  
Regarding claim 7, as set forth supra, the combination discloses the structure set forth above for the device, therefore the structure teaches wherein said textile has a deformation at break-up in the machine direction and/or in the cross-machine direction lower than 50%.  (see MPEP 2112.01 Section 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
see Morrison, paragraph 0029, lines 6-9 “adipocytes”) located between the two textile sheets (see Morrison, paragraph 0008, when the textile sheets of Palmer are substituted for the stacked tissue sheets of Morrison, the layers of cells selected from adipocytes would be located between two textile sheets), the cells being -6-capable of differentiating into adipocytes and mixtures of these two types of cells (see Morrision, paragraph 0029, lines 6-9 “pre-adipocytes and adipocytes”) and said stacking is housed in said wireframe and fills it at least partially (paragraph 0025 and 0026; wireframe chamber of Morrison is stacked with extracellular matrix to support tissue regeneration).
	Regarding claim 22, as set forth supra, the combination discloses wherein said textile includes connection points between said threads (see Palmer, Figure 11 shows connection points throughout the thickness of the textile; paragraph 0029, pores require connection points be present).  
Regarding claim 23, as set forth supra, the combination discloses wherein apertures of said interlayer do not match with said apertures of said surface layers of said textile and said textile preferably includes connection points between said threads (see Palmer, the term “preferably” is addressed under the 112(b) heading above, this limitation is preferable, therefore it has not been set forth as required within the metes and bounds of the limitations for this claim, furthermore, further clarity is requested for this limitation above).  
	Regarding claim 24, as set forth supra, the combination discloses wherein said textile includes connection points between said threads (see Palmer, Figure 11 shows connection points throughout the thickness of the textile; paragraph 0029, pores require connection points be present).    
	Regarding claim 25, as set forth supra, the combination discloses wherein said textile includes pores with dispersed diameters (see Palmer, paragraph 0029), the arithmetic mean of the diameter of said pores is substantially equal to 2 mm (claim 18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296 A1) as applied to claim 1, and further in view of Quijano et al (US 2007/0104695 A1).

Regarding claim 3, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein said wireframe includes assembled arches whose free ends are located in the same plane and preferable at least a first group of outer arches and a second group of inner arches, located in the space defined by said outer arches, the free ends of said arches of said first and second groups being located in the same plane.  
Quijano teaches wherein said wireframe includes assembled arches (see Quijano, paragraph 0025) whose free ends (see Quijano, Figure 4B, item 43) are located in the same plane (Figure 4B) and preferable at least a first group of outer arches and a second group of inner arches (see Quijano, Figure 4C shows a first group of outer arches and a second group of inner arches in the collapsed state, Figure 4B shows the inner and outer arches in the expanded state), located in the space defined by said outer arches (as can be seen in Figure 4C in the collapsed state the inner arches are located in the space defined by the outer arches), the free ends of said arches of said first and second groups being located in the same plane (Figure 4B-C shows the free ends located in the same plane).  Quijano teaches a main shaping framework for breast augmentation which is analogous art (see Quijano, paragraph 0082, lines 10-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing to modify the combination by providing wherein said wireframe includes assembled arches whose free ends are located in the same plane and preferable at least a first group of outer arches and a second group of inner arches, located in the space defined by said outer arches, the free ends of said arches of . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296A1) as applied to claim 4, and further in view of Bagga et al (US 2011/0144763 A1).

Regarding claim 8, as set forth supra, the combination discloses wherein said textile is formed by at least two threads of different diameters (see Palmer, paragraph 0068; paragraph 0087).
However, the combination does not disclose wherein the ratio of the diameters of the threads is comprised between 2 and 3.  
Bagga teaches varying the relative diameters and aspect ratios of constituent fibers (see Bagga, paragraph 0066, lines 10-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the ratio of the diameters of the threads is comprised between 2 and 3 as taught by Bagga because as the amount of smaller diameter fibers decreases and more of the scaffolding construct contains fibers of relatively greater diameters, the entire construct typically tends to become less self constrained.  Thus, by varying the relative diameters and aspect ratios of constituent fibers the resulting scaffold structure may be tailored to have more or paragraph 0066). It would have been within the ordinary level of skill of the art to modify the ratio of the differing diameter fibers to reach an optimized device.  Regarding results-effective variables, it has been held that “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (See MPEP 2144.05.II.A).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296A1) as applied to claim 4, and further in view of Offray (US 6,432,138) in view of Ploger et al (US 2014/0141050 A1).

Regarding claim 9, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein said textile has an air permeability higher than or equal to 10000 L/m2/s and a thickness larger than or equal to 0.50 mm.  
Offray teaches a thickness larger than or equal to 0.50 mm (see Offray, column 4, lines 29-32 “0.6 centimeters”).  Offray teaches a breast augmentation device which utilizes stacked textile material to regenerate tissue, which is analogous art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the thickness is larger than or equal to 0.50 mm as 
As set forth supra, the combination does not disclose wherein said textile has an air permeability higher than or equal to 10000 L/m2/s.
Ploger teaches a textile for tissue regeneration (see Ploger, abstract) which disclose wherein the textile has an air permeability higher than or equal to 10000 L/m2/s (see Ploger, paragraph 0041, 100 L/min*cm2 is converted to 16666.67 L/m2/s).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the textile has an air permeability higher than or equal to 10000 L/m2/s as taught by Ploger because it enables the tissue structure to release moisture and to breathe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle, can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/
Examiner, Art Unit 3774            

/BRIAN A DUKERT/Primary Examiner, Art Unit 3774